BrANNON, PRESIDENT;
This was a suit in equity with attachment, resulting- in the quashing of affidavits and attachments, and dismissal of the bill, and appeal. It involves only the sufficiency of the affidavits and facts therein to warrant the attachment, and that upon questions disposed of in the case of Miller v. Zeigler, (this term) 29 S. E. 981, and the case requires no further opinion. Decrees quashing attachments and affidavits and dismissing the bill reversed, motions to quash attachment and affidavit overruled, and demurrer overruled, and case remand ed for further proceedings.

Reversed.